State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 14, 2016                    520874
________________________________

In the Matter of MARTIN RIVERA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Peters, P.J., Garry, Egan Jr. and Lynch, JJ.

                             __________


     Martin Rivera, Gowanda, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner was charged in a misbehavior report with drug
possession after a search of his cube revealed under his pillow
an orange piece of paper with N8 imprinted on it, which was later
identified as a soboxone sublingual film. Following a prison
disciplinary proceeding, petitioner was found guilty as charged
and that determination was later affirmed upon administrative
appeal with a modified penalty. This CPLR article 78 proceeding
ensued.
                              -2-                  520874

      We confirm. The misbehavior report, related documentary
evidence and testimony of both the correction officer who
discovered the item and the facility nurse who identified it as
suboxone provide substantial evidence to support the
determination of guilt (see Matter of Campbell v Prack, 118 AD3d
1202, 1202 [2014]; Matter of Pedraza v Fischer, 65 AD3d 1434,
1435 [2009]). To the extent that petitioner challenges the lack
of drug testing, we find no error in the facility nurse visually
identifying the contraband as the prescription drug suboxone
after referring to a drug identification manual (see 7 NYCRR
1010.4 [d]; see also Matter of Campbell v Prack, 118 AD3d at
1203). Petitioner's challenge to the chain of custody was not
raised at the hearing or upon administrative appeal and,
therefore, is not preserved for our review (see Matter of Coates
v Fischer, 108 AD3d 997, 998 [2013]; Matter of Torres v Selsky, 8
AD3d 775, 775 [2004]). We have reviewed petitioner's remaining
contentions and find them to be unpersuasive.

     Peters, P.J., Garry, Egan Jr. and Lynch, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court